BLUE, Judge.
A.W. challenges the order adjudicating him delinquent and committing him to the Department of Juvenile Justice. He contends, and the State concedes, that the trial court failed to follow the requirements of section 39.052(4), Florida Statutes (1995). Strict compliance with the statutory requirements is required' in disposition hearings. See M.H. v. State, 621 So.2d 527 (Fla. 2d DCA 1993); R.G.S. v. State, 597 So.2d 816 (Fla. 2d DCA 1992).
Accordingly, we reverse and remand for a new disposition hearing. At the hearing, the court may reimpose the adjudication and commitment if it strictly follows the provisions of section 39.052(4). •
Reversed and remanded.
ALTENBERND, A.C.J., and YOUNG, ROBERT A., Associate Judge, concur.